Title: To Thomas Jefferson from Daniel Carroll Brent, 20 June 1808
From: Brent, Daniel Carroll
To: Jefferson, Thomas


                  
                     Dear Sir/ 
                     June 20th. 1808.
                  
                  The enclosed will I hope, apoligize for this intrusion on you—any information you possess, I will immediately forward to Mrs. Hopkins the neice, of Mrs. Paradise—
                  It is with real pleasure that, I can assure you, (after haveing taken some pains to inform my self) that the Republicans of this county are well convinced of the necessity of the embargo, & its continuance; notwithstanding the uncandid, & I may add illiberal, & certifiable effects of many federalits to make an impression to the contrary—tho’ several candid federalists are with us in this subject—
                  With sentiments of real respect & esteem—I am Sir yr. Obt. Sert
                  
                     Daniel C. Brent 
                     
                  
               